DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 12/10/20.  Claims 1-4 and 11 have been amended.  Claims 1-16 are pending.  Claims 11-16 are withdrawn.  Claims 1-10 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites: automatically correlates any query initiated by any of the at least one pharmacy systems, and directed to a specific one of the at least one prescriber of the plurality of physician office practice management systems, with an answer from the specific one of the at least one prescribers of the plurality of physician office practice management systems, when the specific one of the at least one prescriber of the plurality of physician office practice management systems answers the any query; two-way communications between the at least one pharmacy system and any of the plurality of physician office practice management systems having access to the multi-path clearinghouse; wherein two-way digital communications is defined as comprising delivery of any electronic prescription from a specific prescriber of any of the plurality of physician office practice management systems directed to one of the at least one pharmacy system such that the multi-path clearinghouse directs the any electronic prescription to the one of the at least one pharmacy system 
The aforementioned limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of managing relationships or interactions between people but for the recitation of generic computer components. That is, other than reciting a multi-path clearinghouse coupled to the network and coupling over the network the at least one pharmacy system to a plurality of physician office practice management systems, automated two-way digital communications, the multi-path clearinghouse is electronically arranged between the plurality of physician office practice management systems and the at least one pharmacy system, and the automated two-way digital communications of the multi-path clearinghouse includes a reply server, nothing in the claim elements precludes the steps from being in the certain methods of organizing human activity grouping. If a claim 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a multi-path clearinghouse, a network, at least one pharmacy system, a plurality of physician office practice management systems, and a reply server recited at a high-level of generality (i.e., providing communications, transmitting data, delivering data, directing data, providing data, and correlating data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Claims 2-10 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 2-10 recite the same abstract idea. Claims 2-10 describe further limitations regarding a batch process, providing alternatives to a drug for selection, verifying the identity and authority of a prescriber, biometric data, an interface system, notifying of an alternative pharmacy, and a timer. These are all just further describing the abstract idea recited in claim 1, without adding significantly more.  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 recite the limitation "the one of the plurality of physician office management systems" in lines 3-4, 7, 9-10 of claim 9, and lines 2-3 of claim 10.  There is insufficient antecedent basis for this limitation in the claims
Claim 3 recites the limitation "the system" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which “system” Applicant is referring to.
Regarding claim 1, the phrase "capable of" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2 and 4-8 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.

Claim Objections
Claim 1 is objected to because of the following informalities:  change “any of the at least one pharmacy systems” to “one of the at least one pharmacy system” at lines 6-7.  Appropriate correction is required.
Claim 3 objected to because of the following informalities:  delete the duplicate language at line 7 (“office practice management systems”).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gingrich et al. (US 2004/0006490 A1) in view of Griswold (US 2005/0119912 A1).
(A) Referring to claim 1, Gingrich discloses an electronic prescription processing system for at least one pharmacy system coupled to a network, the electronic processing system comprising (abstract and para. 42 of Gingrich): 
a multi-path clearinghouse coupled to the network and coupling over the network the at least one pharmacy system to a plurality of physician office practice management systems, each of the plurality of physician office practice management systems having at least one prescriber (abstract, Fig. 1, para. 33 of Gingrich), wherein the multi-path clearinghouse automatically correlates any query initiated by any of the at least one pharmacy systems, and directed to a specific one of the at least one prescriber of the plurality of physician office practice management systems, with an answer from the specific one of the at least one prescriber of the plurality of physician office practice management systems, when the specific one of the at least one prescriber of the plurality of physician office practice management systems answers the any query (para. 35-39 and 110-117 of Gingrich; note that the prescriber group 14 and the pharmacies group 16 may make direct electronic requests for data to the exchange hub 12 and the exchange hub 12 also allows responses to be made to such requests); 
the multi-path clearinghouse comprises automated two-way digital communications between the at least one pharmacy system and any of the plurality of physician office practice management systems having access to the multi-path clearinghouse (para. 35-39 of Gingrich); and 
the multi-path clearinghouse is electronically arranged between the plurality of physician office practice management systems and the at least one pharmacy system, such that an electronic prescription is transmitted to the multi-path clearinghouse from any  of the plurality of physician office practice management systems and is directed to any of the at least one pharmacy system (abstract, Fig. 1 and para. 14 & 28 of Gingrich); and 

Gingrich does not expressly disclose wherein two-way digital communications is defined as comprising delivery of any electronic prescription from a specific prescriber of any of the plurality of physician office practice management systems directed to one of the at least one pharmacy system such that the multi-path clearinghouse directs the any electronic prescription to the one of the at least one pharmacy system and receipt of any query initiated by the one of the at least one pharmacy system about the any electronic prescription back to the specific prescriber via the multi-path clearinghouse such that the specific prescriber is capable of providing an immediate response to the any query of the one of the at least one pharmacy system using the any of the plurality of physician office practice management systems via the multi-path clearinghouse and the multi-path clearinghouse directs the immediate response back to the at least one pharmacy system that initiated the any query.
Griswold disclose wherein two-way digital communications is defined as comprising delivery of any electronic prescription from a specific prescriber of any of the plurality of physician office practice 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Griswold within Gingrich.  The motivation for doing so would have been to improve overall efficiency for the pharmacy and the physician (para. 20 of Griswold).
(B) Referring to claim 2, Gingrich discloses wherein, the reply server includes a batch processor for automatically correlating any of a plurality of queries from one or more of the at least one pharmacy system in a batch process using a single electronic transmission from one of the plurality of physician office practice management systems (para. 124, 126, 128, and 130 of Gingrich).

(D) Referring to claim 4, Gingrich discloses wherein the multi-path clearinghouse includes a verification system for verifying the identity and authority of the specific prescriber to enter the electronic prescription using an electronic signature, biometric data, a password or a combination thereof (para. 44 of Gingrich).
(E) Referring to claim 6, Gingrich discloses wherein the multi-path clearinghouse correlates a single transmission from a prescriber operating in a batch mode to a plurality of queries from one or more of the at least one pharmacy system (para. 126 and 130 of Gingrich).
(F) Referring to claim 8, Gingrich discloses further comprising an interface system coupled to at least one of the plurality of physician office practice management systems such that the interface system couples the at least one of the plurality of physician office practice management systems to the multi-path clearinghouse, wherein two-way digital communications are established between the interface system and the multi-path clearinghouse (para. 15, 35, and 69 of Gingrich).

(H) Referring to claim 10, Gingrich discloses wherein the multi-path clearinghouse includes a timer and the timer triggers if the one of the plurality of physician office practice management systems does not timely reply to the any query (para. 62, 69, 115, and 121 of Gingrich).


Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gingrich et al. (US 2004/0006490 A1) in view of Griswold (US 2005/0119912 A1), and further in view of McCormick (US 2002/0035484 A1).
(A) Referring to claims 5 and 7, Gingrich and Griswold do not disclose wherein the verification system of the multi-path clearinghouse verifies the identity and authority of the prescriber to enter the electronic prescription using an electronic signature; and further comprising a biometric data reader, wherein the biometric data reader captures biometric data of a prescriber, and the electronic prescription processing system uses the biometric data of the prescriber to authenticate a prescription or a change to a prescription authorized by the prescriber.

	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of McCormick within Gingrich and Griswold.  The motivation for doing so would have been to provide security (para. 69 of McCormick).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's additional arguments filed 12/10/20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 12/10/20.
(1) Applicant argues that the claims do not recite any abstract idea.

(A) As per the first argument, see 101 rejection above.  The Examiner submits that the limitations of claim 1 constitute “certain methods of organizing human activity” because correlating a query from a pharmacy with an answer from a prescriber, delivering a prescription from a prescriber to a pharmacy, and a prescriber providing a response to a  pharmacy relates to managing relations/interactions between persons (e.g., prescriber and pharmacist).  The computer components (i.e., a multi-path 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686